Citation Nr: 0424307	
Decision Date: 09/01/04    Archive Date: 09/15/04

DOCKET NO.  02-21 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to a rating in excess of 30 percent for a 
conversion disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The appellant is a veteran who had active service from 
November 1942 to June 1946.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an August 2002 
rating determination of the Houston, Texas, Department of 
Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

The veteran's conversion disorder does not result in 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.


CONCLUSION OF LAW

A rating in excess of 30 percent for a conversion disorder is 
not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code (Code) 9402 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

                                         Preliminary 
Matters/VCAA

Addressing first the preliminary matter of whether the 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) are satisfied, the Board finds that they are, and that 
it is proper to proceed to a merits review.  
VCAA notice consistent with 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant what evidence 
VA will seek to obtain; advise the claimant what evidence 
he/she is to provide; (4) tell the claimant to submit 
everything the claimant has pertinent to the claim.  
Pelegrini v. Princpi, 18 Vet. App. 112 (2004).   

The discussions in the August 2002 rating decision and the 
November 2002 statement of the case (SOC) informed the 
appellant of what was necessary to substantiate his claim.  
In a June 2002 letter, the RO informed the appellant of the 
VCAA.  It specifically notified him of VA's duty to assist 
him in obtaining evidence for his claim, that VA had 
scheduled him for an examination, and where to contact VA if 
he had any questions.  In an August 2003 letter, the RO 
informed the veteran of what was still needed from him, where 
he should send information, how to contact VA, what was the 
status of his claim, what the evidence had to show to 
establish entitlement, and how VA would help him obtain the 
evidence.  These communications essentially had the same 
effect as advising him to submit everything pertinent to his 
claim. 

Regarding timing of notice, the letter advising the veteran 
of the VCAA preceded the determination on appeal.  He has had 
ample opportunity to respond to all RO communications, and is 
not prejudiced by any notice timing deficiencies.  The case 
has been reviewed by the RO after each occasion of 
evidentiary development.  

Regarding VA's duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim, the RO 
requested all relevant records identified by the appellant, 
and he was informed in various letters what records the RO 
was requesting and was asked to assist in obtaining the 
evidence.  He has been afforded a VA examination in 
conjunction with the claim.  There is no indication that any 
pertinent evidence is outstanding. 




                                            Legal Criteria 
and Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1 and 4.2, which require 
the evaluation of the complete medical history of the 
veteran's condition.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Conversion reaction is rated under Code 9402, which provides 
that a 30 percent evaluation is to be assigned for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks, (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130.

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, 
American Psychiatric Association (1994) (DSM-IV), p.32; 
38 C.F.R. §§ 4.125(a), 4.130 (2002).  GAF scores ranging 
between 81 and 90 reflect absent or minimal symptoms (e.g., 
mild anxiety before an exam), good functioning in all areas, 
interested and involved in a wide range of activities, 
socially effective, generally satisfied with life, no more 
than everyday problems or concerns, (e.g., an occasional 
argument with family members).  Scores ranging between 71 to 
80 reflect symptoms that are transient and expectable 
reactions by psychosocial stressors (e.g., difficulty 
concentrating after family argument, no more than slight 
impairment in social, occupational, or school functioning).  
Scores ranging between 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score of between 31 and 40 
contemplates some impairment in reality testing or 
communication (e.g., speech at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995).

Treatment records obtained in conjunction with the veteran's 
claim reveal that at the time of a May 2, 2002, visit, he 
reported trouble sleeping for the past five years.  He denied 
depression or PTSD symptoms.  He stated that he was having 
increased anxiety about his ability to breathe.  His appetite 
had decreased over the past six months and his energy varied.  
His motivation was good and he had no hallucinations or 
suicidal ideations or attempts.  His self-esteem was intact.  

At the time of a May 18, 2002, visit, the veteran reported 
having insomnia for the past two or three days.  

On VA examination in August 2002, the veteran reported that 
he had retired from Kelly Air Force Base in August 1986, 
after 30 years of being a mechanic.  He noted having frequent 
problems with anxiety since his retirement, which generally 
appeared as an upset stomach or nausea associated with poor 
sleep or headaches.  He indicated that he continued to 
function at home but that he tended to stay isolated by 
watching TV or staying in his own room.  He stated that he 
had poor sleep habits, averaging 3 to 4 hours of sleep five 
out of seven nights.  He napped frequently while watching TV.  
He stayed isolated in the house out of fear of falling down.  
The falling down had occurred for years but had recently 
become worse.  He went to church on a regular basis.  He had 
done volunteer work up until five years ago.  His appetite 
was good and his energy and concentration were fair.  He 
denied having a depressed mood and stated that he was content 
most of the time.  He noted that he would fall when he 
increased his activity level.  

The veteran indicated that he had lost no time from work as 
he was retired.  He noted that the medication he was taking 
was very helpful.  He stated that his main complaint was that 
he had an upset stomach several times per day that lasted 
anywhere from 5 minutes to five hours.  This was associated 
with a general sense of anxiety, poor sleep and a rare 
headache.  These were his main complaints.  His medication 
seemed to help but he still avoided many activities, 
especially social activities, due to his anxiety and fear of 
falling.  

Mental status examination revealed that the veteran was very 
cordial throughout the interview and had very good eye 
contact.  There was no increased or decreased psychomotor 
activity.  He related well to the examiner.  There was no 
impairment of thought process or communication.  He did not 
have delusions or hallucinations, suicidal or homicidal 
thoughts, ideations, plans, or intent.  He had good hygiene 
and was able to perform the basic activities of daily living.  
He was oriented to time, person, and place.  He did not know 
the current president, but could do serial threes from 20 
backwards.  He had no short term or long term memory loss.  
There were also no obsessive or ritualistic behaviors and no 
irrelevant, illogical, or obscure speech patterns.  His rate 
and flow of speech were normal.  

The veteran did not have a panic attack during the interview 
and none were reported.  The examiner stated that the 
veteran's upset stomach might be some small panic equivalent.  
The veteran noted sleeping well only two days out of the 
week.  He reported not feeling well the next day but stated 
that it did not interfere with his daytime activity.  There 
was no depression evident throughout the course of the 
interview.  He did not have impaired impulse control.  The 
examiner stated that the veteran was competent to manage his 
own personal and financial affairs.

The Axis I diagnosis was mild general anxiety disorder.  The 
examiner indicated that this was based upon the veteran's 
somatic equivalence of anxiety which included the upset 
stomach and the poor sleep.  The examiner noted that these 
did not interfere with his daytime activities.  

The GAF score assigned was 65.  The examiner noted that the 
veteran had mild symptoms.  He indicated that this made him 
somewhat isolated, but that he functioned well inside his 
family.  The veteran reported that he had been married to his 
wife for fifty years, and that they were doing well.  

The veteran's psychiatric symptoms do not meet the criteria 
for a rating in excess of 30 percent.  He is not shown to 
have occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and-long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  On 
August 2002 VA examination, he was very cordial throughout 
the interview and maintained good eye contact.  His rate and 
flow of speech were normal and there were no irrelevant, 
illogical, or obscure speech patterns.. There have also been 
no findings of the veteran being unable to understand complex 
commands.  On August 2002 VA examination, it was specifically 
noted that the veteran had no long or short term memory loss.  
Moreover, there was no impairment of thought process or 
communication present and the veteran was oriented times 
three.  

As to judgment and abstract thinking, the August 2002 
examiner found the veteran competent to mange his own 
personal and financial affairs.  As to disturbances of 
motivation and mood, the examiner noted that the veteran did 
not exhibit depression and did not have any impaired impulse 
control which might have an affect on his mood.  While he was 
noted to have anxiety, it was described as mild in nature.  
Furthermore, the examiner stated that it did not interfere 
with his daily activities.  Although the examiner indicated 
that the veteran's upset stomach might be akin to some panic 
equivalent, it was again noted that this had no impact on his 
daily activities.  While the veteran has reported trouble 
sleeping five out of seven night per week, he has also stated 
that this had no impact on his daily activities.  

As to his social and family relationships, the veteran 
reports going to church on a regular basis.  He reports 
functioning well inside his family and indicates that he and 
his wife have been married fifty years and are doing well. 

The August 2002 examiner assigned a GAF score of 65 and 
indicated that the veteran had mild symptoms.  Scores ranging 
between 61 to 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning, but generally 
functioning pretty well, and having some meaningful 
interpersonal relationships.

Although the veteran has expressed his own opinion regarding 
the degree of his impairment, observations by skilled medical 
professionals are more probative in the matter at hand.  All 
of the competent evidence is essentially to the effect that 
the veteran's service connected psychiatric disability does 
not cause symptoms of such a nature and degree as to warrant 
a rating in excess of 30 percent.  The preponderance of the 
evidence is against the claim; there is no doubt to be 
resolved.  


ORDER

An rating in excess of 30 percent for a conversion disorder 
is denied.



	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



